          Case 1:20-cv-08495-JPC Document 20 Filed 08/02/21 Page 1 of 1




August 2, 2021

VIA ELECTRONIC CASE FILING
Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:    Daniel Retter v. Bolivarian Republic of Venezuela
       Case No.: 1:20-cv-08495 (JPC)


Dear Judge Cronan:

The undersigned represents the Plaintiff in the above-captioned matter. I write to provide the
Court with a status update. On February 23, 2021, the undersigned appeared before the Court for
an initial pre-trial conference. Defendant did not appear. At that time, the Court granted
Plaintiff’s application to file an amended complaint and directed that service be effectuated in
accordance with the Foreign Sovereign Immunities Act on or before December 23, 2021.
Plaintiff is in the process of having all relevant pleadings translated into Spanish for service on
the Defendant via the Hague Convention.


Respectfully submitted,

PARDALIS & NOHAVICKA, LLP

_/s/ Gregory A. Nahas___________
Gregory A. Nahas, Esq. (GN1002)
950 Third Avenue, 25th Floor
New York, New York 10022
Tel: (212) 213-8511
Fax: (347) 897-0094
Greg@pnlawyers.com
Attorneys for Plaintiff




        950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022 | 35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106
                   P: 212.213.8511 | F: 347.897.0094 | Greg@pnlawyers.com | www.pnlawyers.com
